       Case 1:20-cv-00863-WJ-JFR Document 27 Filed 03/29/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

 CENTER FOR BIOLOGICAL DIVERSITY,

                Plaintiff,

        v.                                           Case No. 1:20-cv-00863-WJ-JFR

 VICKI CHRISTIANSEN, Chief, U.S. Forest
 Service; and MARTHA WILLIAMS,
 Principal Deputy Director, U.S. Fish and
 Wildlife Service,

                Federal Defendants.


 THE PARTIES’ JOINT MOTION TO APPROVE SETTLEMENT AGREEMENT AND
                          TO DISMISS CASE

       Plaintiff Center for Biological Diversity and Federal Defendants Vicki Christiansen, in

her official capacity as Chief of the U.S. Forest Service (hereafter “Forest Service”), and Martha
Williams, in her official capacity as Principal Deputy Director of the U.S. Fish & Wildlife

Service (hereafter, “FWS”) (collectively, “the Parties”), respectfully request that the Court

approve the attached Settlement Agreement and, pursuant to Federal Rule of Civil Procedure 41,

dismiss this action with prejudice, retaining jurisdiction only to oversee compliance with the

Settlement Agreement.

       The basis and terms for the Stipulated Settlement Agreement are set forth in the

Agreement. A proposed form of order accompanies this Joint Motion.



       Respectfully submitted on March 29, 2021.


                                              /s/ William S. Eubanks II
                                              William S. Eubanks II
                                              Eubanks & Associates, PLLC
                                              1331 H Street NW, Suite 902
                                              Washington, DC 20005
                                              (970) 703-6060


                                                 1
Case 1:20-cv-00863-WJ-JFR Document 27 Filed 03/29/21 Page 2 of 2




                             bill@eubankslegal.com

                             Elizabeth L. Lewis
                             Eubanks & Associates, PLLC
                             1331 H Street NW, Suite 902
                             Washington, DC 20005
                             (202) 618-1007
                             lizzie@eubankslegal.com

                             Douglas W. Wolf
                             NM Bar No. 7473
                             Center for Biological Diversity
                             3201 Zafarano Drive, Suite C, #149
                             Santa Fe, NM 87507
                             (202) 510-5604
                             dwolf@biologicaldiversity.org

                             Attorneys for Plaintiff


                             JEAN E. WILLIAMS
                             Acting Assistant Attorney General
                             United States Department of Justice
                             Environment & Natural Resources Division

                             /s/ Andrew A. Smith
                             ANDREW A. SMITH (NM Bar No. 8341)
                             Senior Trial Attorney
                             Natural Resources Section
                             c/o United States Attorney’s Office
                             201 Third Street, N.W., Suite 900
                             P.O. Box 607
                             Albuquerque, New Mexico 87103
                             Phone: (505) 224 1468
                             andrew.smith@usdoj.gov

                             EMMA L. HAMILTON (CA Bar No. 325360)
                             Trial Attorney
                             Natural Resources Section
                             P.O. Box 7611
                             Washington, D.C. 20044-7611
                             Phone: (202) 305-0479
                             Fax: (202) 305-0506
                             emma.hamilton@usdoj.gov

                             Attorneys for Federal Defendants


                                2
